NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3326-17T4


JOSEPH HOO,

          Plaintiff-Appellant,

v.

ERIC KAM, BRIAN CARLINO,
MICHAEL LAFRANO, DANIEL
LAMORGES, KEVIN VAN SADERS,
FRANCES PAPAPIETRO, NEW
MILFORD POLICE DEPARTMENT,
and NEW MILFORD BOROUGH,

     Defendants-Respondents.
__________________________________

                    Submitted June 4, 2019 – Decided June 26, 2019

                    Before Judges Fisher and Enright.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Bergen County, Docket No. L-010297-15.

                    Law Offices of Walter M. Luers, LLC, attorneys for
                    appellant (Walter M. Luers, on the brief).
            Kantrowitz, Goldhamer & Graifman, PC, attorneys for
            respondent Eric Kam (Randy J. Perlmutter, on the
            brief).

PER CURIAM

      Appellant, Joseph Hoo, appeals from two orders granting respondent, Eric

Kam, summary judgment and counsel fees. Additionally, Hoo appeals from a

judgment entered in Kam's favor for counsel fees. We affirm the orders and

judgment of the trial court substantially for the reasons expressed in Judge

Friscia's thoughtful and comprehensive opinions.

      This appeal stems from a Thanksgiving Day altercation in 2013 between

Eric Kam and his uncle, Joseph Hoo. On that day, Hoo was told he was not

invited to Kam's house for Thanksgiving dinner. Hoo, accompanied by his so n,

then drove to Kam's house in New Milford to challenge Kam about being

excluded from the holiday dinner.      Once Hoo arrived at Kam's home, he

confronted Kam.     According to Kam, Hoo held a machete while he made

threatening remarks to Kam, including, "You better watch your back. Every day

you step outside you better watch it." Kam's wife was home during the parties'

encounter and called the police. New Milford police officers arrived on scene

and as they pulled up to Kam's home, Hoo and his son left in Hoo's car. Shortly

thereafter, Hoo was stopped by police; they found a black machete in his vehicle.


                                                                         A-3326-17T4
                                       2
      Following this incident, Hoo was charged with making terroristic threats,

unlawful possession of a weapon, and possession of a weapon for an unlawful

purpose. At his municipal court trial, he was found guilty of harassment and

two counts of disorderly conduct, but found not guilty of simple assault. During

this trial, Hoo admitted he had been told not to come to Kam's house on

Thanksgiving. He also conceded he made threats to Kam that day. But he

denied wielding a machete during the altercation.

      Although Hoo appealed his conviction, the Law Division judge confirmed

the municipal judge's finding of probable cause to arrest Hoo, upheld the

municipal judge's finding that Kam's statements and testimony were credible,

and found Hoo guilty on the two disorderly conduct charges. Hoo was acquitted

of the harassment charge in the Law Division. He appealed from this decision

and we affirmed the Law Division judge's findings.

      Subsequently, Hoo initiated a civil action in Essex County against Kam.

In that suit, he alleged Kam was liable for defamation and tort of

outrage/intentional infliction of emotional harm due to the Thanksgiving Day

incident. Hoo then filed a five-count complaint in Bergen County over the same

incident. In the Bergen County suit he added claims against Kam and named as

additional defendants, the Borough of New Milford, the New Milford Police


                                                                        A-3326-17T4
                                       3
Department and the officers who had responded to the call on Thanksgiving

Day. The two cases were consolidated and the entire matter was transferred to

Bergen County. In May 2017, all defendants, except Kam, were dismissed from

the suit on summary judgment. Kam was left to defend against the following

claims:   malicious    representation/deceit;    malicious    prosecution;      civil

conspiracy; and tort of outrage. Kam then filed a motion in limine against Hoo.

His motion was converted to a motion for summary judgment and was granted

on July 7, 2017. Thereafter, Kam moved for sanctions and counsel fees. This

motion also was granted and Kam was awarded counsel fees in the sum of

$9472.75 on August 31, 2017. A judgment was entered in that amount on

September 14, 2017.

      On appeal, Hoo insists summary judgment should not have been entered

against him because material issues of fact relating to the altercation existed.

He particularly complains there is a material issue of fact relating to whether he

held a machete during the fight. Kam responds that the statements he made to

police about the incident (directly and in an affidavit) are subject to a qualified

privilege, as part of a police investigation. Thus, he asserts his statements to

law enforcement cannot be defamatory. Kam also notes Hoo was found guilty

of offenses that arose from the altercation, further substantiating his statements


                                                                             A-3326-17T4
                                        4
to police. Additionally, Kam argues the counsel fee award is more than justified

because he had to defend against Hoo's unsustainable causes of action and Kam

spent far more in fees than he was awarded.

      The scope of our review of a judgment entered in a non-jury case is

limited. "[W]e do not disturb the factual findings and legal conclusions of the

trial judge unless we are convinced that they are so manifestly unsupported by

or inconsistent with the competent, relevant and reasonably credible evidence

as to offend the interests of justice[.]" Seidman v. Clifton Sav. Bank, S.L.A.,

205 N.J. 150, 169 (2011) (quoting In re Trust Created By Agreement Dated

December 20, 1961, ex rel. Johnson, 194 N.J. 276, 284 (2008)).             When

"supported by adequate, substantial and credible evidence," a trial court's

findings "are considered binding on appeal."       Rova Farms Resort, Inc. v.

Investors Ins. Co., 65 N.J. 474, 484 (1974).

      "That the finding[s] reviewed [are] based on factual determinations in

which matters of credibility are involved is not without significance." Ibid.

"[I]n reviewing the factual findings and conclusions of a trial judge, we are

obliged to accord deference to the trial court's credibility determination[s] and

the judge's 'feel of the case' based upon his or her opportunity to see and hear

the witnesses." N.J. Div. of Youth & Family Servs. v. R.L., 388 N.J. Super. 81,


                                                                         A-3326-17T4
                                       5
88 (App. Div. 2006) (citing Cesare v. Cesare, 154 N.J. 394, 411-13 (1998)). Our

task is not to determine whether an alternative version of the facts has support

in the record, but rather, whether "there is substantial evidence in support of the

trial judge's findings and conclusions." Rova Farms, 65 N.J. at 484. It is the

role of the factfinder to sort through conflicting evidence, often with the aid of

credibility assessments, to determine what occurred.         We will engage in

independent fact-finding "sparingly and in none but a clear case where there is

no doubt about the matter." Ibid. Legal conclusions, however, are reviewed de

novo. Manalapan Realty, L.P. v. Twp. Comm.of Manalapan, 140 N.J. 366, 378

(1995).

      Applying these guiding principles, we conclude Hoo's challenges to the

orders granting summary judgment and counsel fees, as well as the judgment for

counsel fees entered in Kam's favor, are without merit.         We affirm Judge

Friscia's summary judgment order, as well as her order and judgment for a partial

counsel fee award, substantially for the reasons expressed in her detailed

opinions of July 7, 2017 and August 31, 2017. We are more than satisfied her

findings of fact were supported by substantial credible evidence and her legal

conclusions were correct. Indeed, we find no error in her adoption of the

municipal judge's finding of probable cause to arrest Hoo and her determination


                                                                           A-3326-17T4
                                        6
that Kam's verbal and written statements to the police were corroborated by

witnesses and provided in good faith. Likewise, we agree with Judge Friscia's

assessment that statements Kam made to police for detection or prevention of a

crime were subject to a qualified privilege and Hoo did not overcome the

qualified privilege by clear and convincing evidence. Thus, Hoo could not

sustain a defamatory cause of action against Kam. Based on additional findings

wholly supported by the record, we also are satisfied Judge Friscia appropriately

found Hoo could not sustain a claim for malicious prosecution, civil conspiracy

or a tort of outrage. It is readily apparent Judge Friscia painstakingly evaluated

the viability of each of Hoo's claims against Kam, before granting summary

judgment in Kam's favor.

      Turning to the order and judgment relating to counsel fees, we discern no

basis to disturb same, even though this unfortunate family feud caused Kam to

incur counsel fees well in excess of what he was awarded by Judge Friscia. We

agree with Judge Friscia that Hoo "had three different attorneys throughout the

course of the litigation, in seeking to pursue his unsupported claims," that he

had "personal knowledge of the facts and was advised as to the legal

circumstances of this matter throughout the litigation and appeals. It is evident




                                                                          A-3326-17T4
                                        7
that [Hoo] litigated this matter with no newly discovered facts and as such, has

acted in bad faith by protracting frivolous unsupportable litigation."

      Affirmed.




                                                                         A-3326-17T4
                                        8